DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is canceled.

Claims 23-24 are added.

Claims 2-24 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. However, the Examiner welcomes any suggestion(s) Applicants may have on moving prosecution forward. The Examiner’s contact information is in the Conclusion of this office action.
Applicant’s arguments merely allege that the Qayyum reference fails to disclose the limitations of the claim amendment.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-12, 14-18 and 21-24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2012/0317129 by Qayyum et al. (“Qayyum”).

As to Claim 2, Qayyum discloses a system for indexing and searching, comprising: an input interface to receive a request to search for a term (Qayyum: at least ¶0043; “the field (e.g., "Location", "Manager", etc.) to query is selected. In 1004, the field value (e.g., "Cambridge", "Marketing", etc.) to query is selected. In some embodiments, the field and field value are selected simultaneously by a report user using a faceted browsing interface.); and a processor to determine a search response based at least in part on a security policy associated with an index field and the term (Qayyum: at least ¶0043; “the security entities that the report user has access to are determined. In some embodiments, the security entities that the user has access to are determined by the process of FIG. 8. In 1008, the search index (e.g., the search index created by the process of FIG. 9) is searched for the field value, filtering by security entity access. Only objects found in the search index where the field value matches the field value being searched and the user (e.g., a report user) has access to the security entity associated with the object are returned by the search”; ¶0021 further discloses “security entities comprise a set of security permissions. For example, a security entity data comprises a permissible operation (e.g., read, write, edit, delete, access, view, modify, etc.)”), 
wherein the security policy of the index field is based at least in part on a security policy of an instance of a record and a security policy of an instance of a record field for the instance of the record (Qayyum: at least ¶0029; “allowing the system user access to only a fraction of the stored object data based on the security policy information associated with the system user and the stored object data”; ¶0032 further discloses “allowing a different security policy to be associated with the different subsets of attributes and relations” and “any employee may be able to see the title of a given employee, only employees on the same level of the hierarchy and above may see his current projects, and only his supervisors may see his salary”; ¶0033 further discloses “if a report user (e.g., report user 100 of FIG. 1) is associated with a given security entity object instance, he also has access to all objects with associated security entity object instances encountered by traversing the tree downwards from his associated security entity object instance”; ¶0043 further discloses “filtering the list of objects to include only those associated with a security entity present in the list of accessible security entities” and “each field to query or retrieve has its own securing entities; so, the query contains the accessible securing entities for each field, transmitted in a compressed format since often multiple fields will have the same security policy (and hence the user will have access to the same securing entities for those fields”),
wherein determining the search response comprises to: determine a user security associated with the request to search for the term, wherein the user security includes a set of security groups associated with a user (Qayyum: at least ¶0019; “when a user queries the database, the security entities he has access to are determined before executing the query. While the query is being executed, enforcing the security policy compares the security entities the user has access to to the security entity of each database entry as it is searched”; ¶0034 further discloses “when a report user (e.g., report user 100 of FIG. 1) executes an application to access stored object data and create a report, the application accesses the list of security entity object instances the report user has access to (e.g., a list of security entity object instances created by traversing a tree of security entity object instances downwards from the security entity object instance associated with the user” and “a report user may only see data stored in object data 602 as part of a search result if his associated list of security entity object instances includes the object instance designated as SE2”); and
determine whether the user security satisfies the security associated with the index field, comprising to: determine whether the instance of the record is visible to the user based (Qayyum: at least ¶0034; “a report user may only see data stored in object data 602 as part of a search result if …”) at least in part on the security policy of the instance of the record including a security group of the set of security groups (Qayyum: at least ¶0034; “… if his associated list of security entity object instances includes the object instance designated as SE2” and “traversing a tree of security entity object instances downwards from the security entity object instance associated with the user”; 0033 also discloses as example, “if a user is associated with security entity object instance 508, he may access objects associated with security entity object instance 508 and security entity object instance 510”; note: users have security groups); and
in response to a determination that the instance of the record is visible to
the user: determine whether the instance of the record field for the instance
of the record is visible to the user based at least in part on the security policy of the instance of the record field including the security group (Qayyum: at least ¶0021; “security entities inherit the access of the security entities below them and gain new access of their own. For instance, a manager can see everything his subordinates can see and then some, so the hierarchy of the security policy follows the hierarchy of the organization”; ¶0034 also discloses “If the security entity reference stored with the object data in the search index is found in the list of security entity object instances associated with the report user, the report user is allowed to see the rest of the object data”; ¶0036 further discloses “each security entity associated with a different set of attributes and/or relations. When an object has two or more associated security entities, it is possible for a given report user to have access to some data associated with the object but not other data”); and
in response to a determination that the record field is not visible to
the user, determine that the user security does not satisfy the security
associated with the index field (Qayyum: at least ¶0032; “any employee may be able to see the title of a given employee, only employees on the same level of the hierarchy and above may see his current projects, and only his supervisors may see his salary”; ¶0036 also discloses “… it is possible for a given report user to have access to some data associated with the object but not other data”; note: employees who are not supervisors, for example, would not have security satisfy the associated security; attributes such as salary as fields).
Claim 21 (a method claim) corresponds in scope to Claim 2, and is similarly rejected.
Claim 22 (a computer program product claim) corresponds in scope to Claim 2, and is similarly rejected.

As to Claim 3, Qayyum teaches the system of claim 2, wherein the index field comprises part of an index (Qayyum: at least 0017; “a search index” and “an entry associated with the object is stored in the search index”; ¶0041 further discloses “an entry is added to the search index for the selected object” and “field data is added to the index entry for the selected object. Field object comprises attribute and relation data. All field data is added to the index entry”; ¶0042 also discloses “the object is one of a plurality of objects, the entry is one of a plurality of entries”).

As to Claim 4, Qayyum teaches the system of claim 3, wherein the index comprises a set of index fields (Qayyum: at least ¶0041; “an entry is added to the search index for the selected object”; ¶0042 further discloses “process for adding security to an index” and “the object is one of a plurality of objects, the entry is one of a plurality of entries, the entry includes a field data associated with the object”; Fig. 6 also shows entries with fields such as “Name”, “Title” … “Birthdate” associated with object 602).

As to Claim 5, Qayyum teaches the system of claim 2, wherein the index field is associated with the instance of the record (Qayyum: at least ¶0034; “each of object data 602 and object data 604 corresponds to an object instance of class employee”; ¶0041 further discloses “a new object is selected from the database. In 904, an entry is added to the search index for the selected object”; note: object as instance of record that is associated with entries with attributes). 

As to Claim 6, Qayyum teaches the system of claim 5, wherein the instance of the record is associated with an identifier (Qayyum: at least ¶0034; “each of object data 602 and object data 604 corresponds to an object instance of class employee” and “object data 604 comprises a list of attribute and relation data associated with the corresponding object instance (e.g., name data, title data, salary data, division data, manager data, location data, birthday data, security entity data, etc.)”; note: name can be an identifier). 

As to Claim 7, Qayyum teaches the system of claim 5, wherein the record is associated with an identifier (Qayyum: at least ¶0034; “object data 604 comprises a list of attribute and relation data associated with the corresponding object instance … e.g., name data”).

As to Claim 8, Qayyum teaches the system of claim 5, wherein the index field is associated with the record field of the instance of the record (Qayyum: at least ¶0041; “a new object is selected from the database. In 904, an entry is added to the search index for the selected object” and “all field data is added to the index entry”; ¶0018 further discloses “search a search index for objects to generate a list of objects with a matching field value to a field value to a query”; note: fields of objects associated with fields of index). 

As to Claim 9, Qayyum teaches the system of claim 5, wherein the record field comprises a record field value (Qayyum: at least Fig. 6 shows Name, Title, Salary, Division, Manager, Location with values “John Vest”, “Engineering Manager”, “$200,000”, “Design”, “Sally Jackson”, “Cambridge”, respectively; ¶0035 also discloses “FIG. 7A is a diagram illustrating an embodiment of a faceted database browsing interface” where the browsing interface displays field values such as Location values, Division values, etc.).

As to Claim 10, Qayyum teaches the system of claim 2, wherein the index field comprises an index field value (Qayyum: at least Fig. 6 shows, for example, entries with values “John Vest”, “Engineering Manager”, “$200,000”, “Design”, “Sally Jackson”, “Cambridge”; ¶0043 further discloses “the field (e.g., "Location", "Manager", etc.) to query is selected. In 1004, the field value (e.g., "Cambridge", "Marketing", etc.) to query is selected. In some embodiments, the field and field value are selected simultaneously by a report user using a faceted browsing interface. In various embodiments, the field and field value are selected from menus, are typed into a search query interface, are read from a stored file, or are selected by any other appropriate means”).
 
As to Claim 11, Qayyum teaches the system of claim 10, wherein the index field value is associated with a record field value (Qayyum: at least ¶0018; “search a search index for objects to generate a list of objects with a matching field value to a field value to a query”; ¶0043 further discloses “querying an object-oriented database” and “only objects found in the search index where the field value matches the field value being searched and the user (e.g., a report user) has access to the security entity associated with the object are returned by the search”; note: return object(s) with matching/associated value(s)).
 
As to Claim 12, Qayyum teaches the system of claim 2, wherein in the event that the record field of the instance of the record is created, the index field is added (Qayyum: at least ¶0041; “new object is selected from the database. In 904, an entry is added to the search index for the selected object. In 906, field data is added to the index entry for the selected object”). 

As to Claim 14, Qayyum teaches the system of claim 12, wherein adding the index field comprises adding a value (Qayyum: at least ¶0041; “a new object is selected from the database. In 904, an entry is added to the search index for the selected object” and “all field data is added to the index entry”; Fig. 6 further shows entries with “John Vest”, “Engineering Manager”, “$200,000”, “Design”, “Sally Jackson”, “Cambridge” as values). 

As to Claim 15, Qayyum teaches the system of claim 12, wherein adding the index field comprises adding the security policy associated with the index field (Qayyum: at least ¶0021; “security entities comprise a set of security permissions. For example, a security entity data comprises a permissible operation (e.g., read, write, edit, delete, access, view, modify, etc.)”; ¶0041 further discloses “in 908, security entity data is added to the index entry for the selected object” and “a plurality of security entities are associated with the object, each with a different set of attributes and/or relations, and each is added to the search index”). 

As to Claim 16, Qayyum teaches the system of claim 15, wherein the security policy associated with the index field is determined by combining an instance record security policy of the instance of the record and an instance record field security policy of the instance of the record field (Qayyum: at least ¶0029; “allowing the system user access to only a fraction of the stored object data based on the security policy information associated with the system user and the stored object data”; ¶0032 further discloses “allowing a different security policy to be associated with the different subsets of attributes and relations” and “any employee may be able to see the title of a given employee, only employees on the same level of the hierarchy and above may see his current projects, and only his supervisors may see his salary”; ¶0033 further discloses “if a report user (e.g., report user 100 of FIG. 1) is associated with a given security entity object instance, he also has access to all objects with associated security entity object instances encountered by traversing the tree downwards from his associated security entity object instance”; ¶0043 further discloses “filtering the list of objects to include only those associated with a security entity present in the list of accessible security entities” and “each field to query or retrieve has its own securing entities; so, the query contains the accessible securing entities for each field, transmitted in a compressed format since often multiple fields will have the same security policy (and hence the user will have access to the same securing entities for those fields”). 

As to Claim 17, Qayyum teaches the system of claim 12, wherein adding the index field comprises adding a record identifier (Qayyum: at least ¶0041; “a new object is selected from the database. In 904, an entry is added to the search index for the selected object” and “all field data is added to the index entry”; Fig. 6 further shows name that can be a record identifier). 

As to Claim 18, Qayyum teaches the system of claim 12, wherein adding the index field comprises adding a record instance identifier (Qayyum: at least ¶0034; “each of object data 602 and object data 604 corresponds to an object instance of class employee”; ¶0041 further discloses “a new object is selected from the database. In 904, an entry is added to the search index for the selected object” and “all field data is added to the index entry”; Fig. 6 further shows name that can be an object instance identifier). 

As to Claim 23, Qayyum teaches the system of claim 2, wherein the index field comprises the security policy of the instance of the record (Qayyum: at least ¶0020; “each security policy is described by a different security entity relation”), wherein the security policy of the instance of the record comprises a set of security groups authorized for the instance of the record (Qayyum: at least ¶0019; “when a user queries the database, the security entities he has access to are determined before executing the query. While the query is being executed, enforcing the security policy compares the security entities the user has access to to the security entity of each database entry as it is searched”; ¶0034 further discloses “when a report user (e.g., report user 100 of FIG. 1) executes an application to access stored object data and create a report, the application accesses the list of security entity object instances the report user has access to (e.g., a list of security entity object instances created by traversing a tree of security entity object instances downwards from the security entity object instance associated with the user” and “a report user may only see data stored in object data 602 as part of a search result if his associated list of security entity object instances includes the object instance designated as SE2”; ¶0034 also discloses “Object data 602 includes a reference to a security entity designated as SE2, and object data 604 includes a reference to a security entity designated as SE3”).

As to Claim 24, Qayyum teaches the system of claim 2, wherein the index field comprises the security policy of the instance of the record field for the instance of the record (Qayyum: at least ¶0020; “each security policy is described by a different security entity relation”), wherein the security policy of the instance of the record field comprises a set of security groups authorized for the instance of the record field (Qayyum: at least ¶¶0034, 0036; “each of object data 602 and object data 604 comprises a list of attribute and relation data associated with the corresponding object instance (e.g., name data, title data, salary data … ” and “each security entity associated with a different set of attributes and/or relations”; note: attributes as fields).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2012/0317129 by Qayyum et al. (“Qayyum”) in view of US PGPUB 2012/0078859 by Vaitheeswaran et al. (“Vaitheeswaran”).

As to Claim 13, Qayyum teaches the system of claim 12.

Qayyum does not explicitly disclose, but Vaitheeswaran discloses wherein adding the index field comprises queuing adding the index field (Vaitheeswaran: at least ¶¶0026-0027; “in response to adding or modifying a document in object repository 120, crawler/indexer 140 indexes the document in search index 150 and adds an identifier of the document to delta content store queue 170” and “Content store updater 180 updates content store 160 based on delta content store queue 170”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vaitheeswaran’s feature of wherein adding the index field comprises queuing adding the index field (Vaitheeswaran: at least ¶¶0026-0027) with the system of Qayyum.
The suggestion/motivation for doing so would have been to “efficiently update a content store based on changes to a search index” (for example, “in response to the addition, deletion and/or modification of document identifiers within a search index”) (Vaitheeswaran: at least ¶¶0008, 0027).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2012/0317129 by Qayyum et al. (“Qayyum”) in view of US PGPUB 2012/0136901 by Raatikka.

As to Claim 19, Qayyum teaches the system of claim 12.

Qayyum does not explicitly disclose, but Raatikka discloses wherein adding the index field comprises adding a numerical record field identifier (Raatikka: at least ¶0046; “primary index 300 comprises a number of values, namely the primary key attribute 325”; ¶0048 further discloses “attribute 325 may be a customer ID”, “when a new customer is inserted into the database table 310, the new row must at least have a primary key attribute 325” and “… the primary key attribute is stored/inserted into a primary index 300”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Raatikka’s feature of wherein adding the index field comprises adding a numerical record field identifier (Raatikka: at least ¶¶0046, 0048) with the system of Qayyum.
The suggestion/motivation for doing so would have been to implement database system where “tuples are ordered by the primary key” and “pointed to by index entries by using direct pointers” (Raatikka: at least ¶0009).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2012/0317129 by Qayyum et al. (“Qayyum”) in view of US Patent 10,031,978 by Brette et al. (“Brette”).

As to Claim 20, Qayyum teaches the system of claim 2.

Qayyum does not explicitly disclose, but Brette discloses wherein in the event that the record field of the instance of a record is changed, the index field is changed (Brette: at least Col. 15 Lines 11-18; “when an attribute 515 of the first object is modified by the search model 610, e.g., by changing the data type of the attribute, the index manager 522 can be instructed to identify the modified data associated with the modified attribute 515 and to re-index the modified data from the database 450 into the appropriate search index 524”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brette’s feature of wherein in the event the record field of the instance of the record is changed, the index field is changed (Brette: at least Col. 15 Lines 11-18) with the system of Qayyum.
The suggestion/motivation for doing so would have been to perform re-indexing “existing search indexes to optimize the search process” (Brette: at least Col. 2 Lines 49-51; “the search engine can be directed to generate new search indexes and/or to re-index existing search indexes to optimize the search process”).

Relevant Prior Art
US PGPUB 2006/0206485 by Rubin et al. discloses “Row level security (RLS) and cell level security (CLS) are implemented in a database to provide secure dynamic access to database data” (Abstract) and “CLS database may be associated with meta-data tables that include encryption keys. Cell level encryption is used to implement cell level security clearance” (¶0166).


Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
20 November 2022 

/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        December 2, 2022